1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     ANGELA JENKINS,                                       Case No.: 17cv1999-MMA (BGS)
11
                                                           ORDER GRANTING JOINT
12                                      Plaintiff,         MOTION TO DISMISS ACTION
     v.                                                    WITH PREJUDICE
13
     STERLING JEWELERS, INC.,                              [Doc. No. 17]
14
15                                    Defendant.
16
17
18         On December 9, 2019, the parties filed a joint motion to dismiss this action with
19   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). See Doc. No. 17.
20   Upon due consideration, good cause appearing, the Court GRANTS the joint motion and
21   DISMISSES this action with prejudice. Each party must bear its own costs and
22   attorney’s fees. The Clerk of Court is instructed to close the case.
23         IT IS SO ORDERED.
24
25   Dated: December 9, 2019
26                                                    _____________________________
27                                                    HON. MICHAEL M. ANELLO
                                                      United States District Judge
28

                                                     -1-                    17cv1999-MMA (BGS)
